DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 9,12,14, “the catalyst” is indefinite as it lacks proper antecedent basis in the claims; it appears that  --the catalyst source--  was intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 9-14, 19 and 20 is/are rejected under 35 U.S.C.  102(a1) or 102(a)(2) as being anticipated by McFarland et al. WO 2019/099795 (cited in IDS). 
Regarding claims 1, 2, 4, 5, 7, 9-14, 19 and 20, McFarland discloses (in particular: paragraphs [0061], [0064], [0065], [0098], [0107], [0108] and [0110], claim 8 and Fig. 12) a method for decomposing hydrocarbons whereby hydrogen and carbon are produced. The method comprises vaporizing a catalyst followed by contacting the catalyst vapors (1203) with methane (101) whereby methane decomposes into hydrogen gas and solid carbon. The reaction product comprising carbon, hydrogen gas and molten catalyst sinks down to the bottom of the reactor and is removed from the reactor into a separation unit (1205) where carbon is separated from the liquid catalyst. The liquid catalyst is returned to the reactor. Gaseous products are removed from the reactor to another separation unit (1208) where purified hydrogen gas is obtained. The  catalyst comprises tellurium. Ionic molten salts such as alkali metal halides (KBr) are taught.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 6, 8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McFarland et al. WO 2019/099795 (cited in IDS).
Regarding claim 3, McFarland discloses a specifically selected multiphase reaction environment is provided that makes possible reaction and separation of gas-phase chemical reactants and products enabled by the selection of the physical-chemical properties of the materials in the reaction environment to provide specific reactivities for desired chemical reactions and specific solubilities for products to facilitate separation and complete chemical conversion in otherwise equilibrium limited chemical reactions. The reference further teaches any mechanical or chemical separation system can be used to remove solid carbon ([0081]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use an evaporation technique to separate a liquid from a solid. This would fall in the category of mechanical or chemical separation system mentioned by the reference. 
Regarding claims 6 and 8, the temperature of the gas being above the boiling point of the catalyst is implicitly suggested by the reference since  the catalyst vapors condense upon contact with the gas. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 IIA). The reference has a general teaching regarding the temperate being above the boiling point of the catalyst since the catalyst condenses when in contact with the gas. 
Regarding claims 15 and 16, the reference teaches that in a bubble column, mass transfer is controlled directly by the bubble diameters. mass transfer is encouraged in smaller diameter bubbles, as the diffusion distance from gas to liquid is shortened relative to larger bubbles (Para [0084]). Thus the size of the droplets is a result effective variable and be optimized through routine experimentation. 
Regarding claims 17 and 18, the catalyst vapor amounts or density of catalyst in the gaseous phase is directly related to the reaction rate. The reference teaches that the reactor configuration is based on the recognition herein that a reflux reactor design can be used to enable the use of liquid catalysts with high vapor pressures at reaction temperature (Para [0107]). 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP §2144.05 IIA). At the time of filing it would have been within the skill of a person or ordinary level of skill in the art to determine a suitable or optimal value for the droplets volumetric concentration and density without undue experimentation.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             

/STEVEN J BOS/          Primary Examiner, Art Unit 1736